Citation Nr: 1243457	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  03-32 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include seborrheic dermatitis and lichen simplex chronicus, of the face, ears, and groin, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a right testicle epididymal cyst, claimed as secondary to a skin disability, to include treatment of a skin condition, and/or due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Barbara J. Cook, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to November 1967.  

These matters come before the Board of Veterans' Appeals (Board) from an August 2002 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  

In December 2004, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in September 2005 when the Board denied the Veteran's claims.  The Veteran appealed the September 2005 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in October 2006, the Court vacated the September 2005 Board decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  In May 2007, the Board remanded the issue of entitlement to service connection for a skin disability, and denied the issue of entitlement to service connection for a right testicle epididymal cyst.  The Veteran appealed the May 2007 Board denial to the Court.  In an Order dated in November 2007, the Court vacated and remanded the Board's May 2007 decision with regard to the Board's denial of service connection for a right testicle epididymal cyst.  In January 2008, the Board remanded both issues for further development.  In May 2009, the Board remanded the issues for RO consideration of additional evidence and to obtain a VA examination.  In August 2010, the Board denied the Veteran's claims.  The Veteran appealed the August 2010 Board decision to the Court.  In a March 2012 memorandum decision, the Court vacated the Board's August 2010 decision with regard to the above stated issues and remanded the claims to the Board. 

In August 2012, the Veteran, through his private attorney, submitted evidence, medical treatise articles, in support of his claims.  This evidence has not been reviewed by the RO in the first instance, and neither the Veteran nor his private attorney waived RO consideration of the additional evidence.  However, as will be discussed below, the Veteran's claims are being remanded to the RO for further procedural development and adjudication.  As such, the issues on appeal will be adjudicated by the RO with consideration of all evidence of record, to include the Veteran's August 2012 submissions, and thus, he is not adversely impacted by the Board's actions at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

A review of the claims file does not indicate the Veteran has received adequate notice under the Veterans Claims Assistance Act of 2000 (the VCAA) with regard to his claim to establish secondary service connection for a right testicle epididymal cyst.  The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Although the Veteran was provided VCAA notice letters in December 2001 and June 2006, these letters were insufficient. 

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), the Court found that proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  In addition, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements are:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

Additionally, service connection may be established under the theory of secondary service connection as per the provisions of 38 C.F.R. § 3.310 (2012), and the Court's holding in holding in Allen v. Brown, 8 Vet. App. 374 (1995).  In particular, the Board points out that the Veteran did not receive VCAA notice which provided to the Veteran an explanation of the evidence and information necessary to substantiate that part of his claim for service connection for a right testicle epididymal cyst, asserted under the theory of secondary service connection.  

In view of the foregoing, the Board finds that the claim for service connection for a right testicle epididymal cyst must be remanded for compliance with the VCAA and recent case law.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (failure by the BVA to enforce compliance with the requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the information or evidence necessary to substantiate a claim, as well as to inform a claimant of which evidence the VA will seek to provide and which evidence the claimant is to provide, is remandable error).  Specifically, if, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). Therefore, the Board must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice and the Board is without authority to do so.

Additionally, in August 2012 and October 2012 statements, the Veteran's private attorney requested a hearing at the RO before a Veterans Law Judge of the Board via videoconference.  The Board acknowledges that the Veteran was provided a hearing before the undersigned Veteran's Law Judge in December 2004 on the matters currently on appeal, and that a transcript of such testimony was associated with the Veteran's claims file.  The Veteran's most recent request for a videoconference hearing was made subsequent to the Board's prior remands for additional development for the Veteran's service connection claims.  Moreover, as stated by the Veteran's private attorney, the Veteran was unrepresented at the time of the December 2004 hearing, and he wishes to present oral testimony in support of his assertions and the evidence of record which has been associated with the file since that time.  As such, the Veteran must be afforded an opportunity for another Board hearing before appellate consideration of his appeal.  See 38 C.F.R. §§ 20.700, 20.704 (2012).

Accordingly, the case is REMANDED for the following actions:

1.  Please send the Veteran a corrective VCAA notice letter under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159(b).  The letter must:  (a) inform him of the information and evidence that is necessary to substantiate his claim for service connection for a right testicle epididymal cyst asserted under the theory of as secondary to service-connected disability, (b) inform him of the information and evidence that VA will seek to provide; and (c) inform him of the information and evidence he is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Allen v. Brown, 8 Vet. App. 374 (1995); see also 38 C.F.R. § 3.310 (2012).  

The VCAA notice should specifically inform the claimant that to substantiate such a claim he must provide evidence that his right testicle epididymal cyst is proximately due to, the result of, or chronically aggravated by, a service-connected disability, to include the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  

2.  Then, the RO should readjudicate the Veteran's claim to establish service connection for a skin disability, with application of all appropriate laws and regulations, and consideration of any additional information obtained since the RO's last adjudication of the Veteran's claim in the August 2009 Supplemental Statement of the Case (SSOC).  

IF the Veteran's claim to establish service connection for a skin disability remains denied, the Veteran and his private attorney should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  

3.  IF the Veteran's claim to establish service connection for a skin disability is granted, the RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded an appropriate VA examination for the purpose of determining whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's right testicle epididymal cyst is proximately due to, the result of, or chronically aggravated by seborrheic dermatitis or any X-ray treatment (during or subsequent to service) for seborrheic dermatitis.  

The RO should send the claims file to the examiner for review, and the clinician should indicate that the claims file was reviewed.  This should include the medical articles associated with the Veteran's VA claims file, the letters from private dermatologist R.A.P., M.D., dated in October 2005 and April 2009 and the undated statement from J.E., M.D., received by VA in May 2010.  The examiner should address these articles and written opinions in providing his or her opinion.

The examiner is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  

4.  Thereafter, readjudicate the Veteran's claim to establish service connection for a right testicle epididymal cyst, to include as secondary to service-connected disability, with application of all appropriate laws and regulations, and consideration of any additional information obtained since the RO's last adjudication of the claim.  If the claim remains denied, the Veteran and his private attorney should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  

5.  Following completion of the above requested action, if any benefit sought on appeal remains outstanding, schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge of the Board sitting in Washington, D.C.  Notify him of the date, time and location of his hearing and place a copy of the hearing notice letter in his claims file.  If the Veteran fails to appear for such a scheduled hearing, or otherwise indicates he no longer desires such a hearing, this should be documented in the record. 

The purpose of this remand is to obtain additional development.  The Board does not intimate any opinion as to the merits of the case either favorable or unfavorable at this time.  No action is required of the Veteran until he is notified. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


